[Cite as Pugh v. Fender, 2021-Ohio-1777.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                   ASHTABULA COUNTY, OHIO


 WALLACE PUGH,                                       :         OPINION

                  Plaintiff-Appellant,               :
                                                               CASE NO. 2020-A-0040
         - vs -                                      :

 WARDEN OF LAECI, FENDER, et al.,                    :

                  Defendants-Appellees.              :


 Civil Appeal from the Ashtabula County Court of Common Pleas.
 Case No. 2018 CV 00595.

 Judgment: Reversed and remanded.


 Wallace Pugh, pro se, PID: A358-188, Lake Erie Correctional Institution, 501 Thompson
 Road, P.O. Box 8000, Conneaut, OH 44030 (Plaintiff-Appellant).

 Timothy J. Bojanowski, Struck Love Bojanowski & Acedo, PLC, 3100 West Ray Road,
 Suite 300, Chandler, AZ 85226 (For Defendants-Appellees).



MARY JANE TRAPP, P.J.

        {¶1}      Appellant, Wallace Pugh (“Mr. Pugh”), appeals the judgment of the

Ashtabula County Court of Common Pleas granting the motion for summary judgment of

appellees, Warden Fender1, Assistant Unit Manger Noholtz, Sgt. Bennett, J. Barker, and

Sgt. Mozza (collectively, “the defendants”).




1. Warden Fender is the successor to Warden Sloan, who was named in the initial pleadings.
      {¶2}     In his sole assignment of error, Mr. Pugh contends that the trial court erred

by granting summary judgment to the defendants.

      {¶3}     After a careful review of the record and pertinent law, we find that the

defendants did not meet their burden under Civ.R. 56 to demonstrate the absence of a

genuine issue of material fact regarding Mr. Pugh’s claim. Therefore, the burden did not

shift to Mr. Pugh, and summary judgment should have been denied.

      {¶4}     Thus, we reverse the judgment of the Ashtabula County Court of Common

Pleas and remand for further proceedings consistent with this opinion.

                   Substantive History and Procedural Background

      {¶5}     Mr. Pugh is an inmate incarcerated at the Lake Erie Correctional Institution

(“LECI”) in Conneaut, Ohio. The defendants were LECI staff members during the relevant

time period.

                                    Mr. Pugh’s Claims

      {¶6}     Mr. Pugh contends that on July 20, 2018, he was given a direct order to

report to the “administrative red line,” where a LECI staff member questioned him about,

among other things, items on his JP5 media player. Thereafter, he was handcuffed and

placed in the segregation unit for investigation. Mr. Pugh asked if he could return to his

dorm to pack up his belongings, but the staff member told him that the correction officers

would do so and secure them according to LECI policy.

      {¶7}     Upon his release from segregation, LECI staff did not return all of Mr. Pugh’s

personal items, including $80 worth of commissary items; a $12 blanket; two chargers

valued at $70; two handheld games valued at $100; a bag containing hygiene products

valued at approximately $20; a JP5 media player valued at $120; and, most importantly




                                              2
to him, two copies of a 461-page book entitled “Reset” that he wrote over a ten-year

period and all research materials pertaining to his book.

       {¶8}   According to Mr. Pugh, he made numerous attempts to retrieve his personal

items by talking to LECI staff and administrative officials, with his main concern being the

retrieval of his book. He also filed a grievance and completed the appeal process to no

avail. He contends that he was continually given “the run-around” and redirected to

different departments or staff members.

       {¶9}   The defendants acknowledge that they confiscated and destroyed Mr.

Pugh’s property but contend that they did so properly because it constituted contraband

in violation of LECI rules.

       {¶10} According to Jeffrey Fisher (“Mr. Fisher”), who was the executive assistant

at LECI at the time of the alleged events, Sergeant J. Barker (“Sgt. Barker”) wrote a

conduct report on July 23, 2018, regarding contraband materials he found in Mr. Pugh’s

cell. Inmates at LECI are issued a box to store their legal materials, and only legal

materials are permitted to be stored in this box. Sgt. Barker indicated that he was

searching Mr. Pugh’s “legal box” and found pornographic materials and writings not

related to any legal matter. If an inmate stores any items other than legal materials, then

the entire box is deemed contraband under Ohio Department of Rehabilitation and

Correction (“ODRC”) policy.

       {¶11} Mr. Pugh was charged with a violation of a specific rule prohibiting inmates

from possessing contraband. The Rules Infraction Board heard his disciplinary case.

Based on the information presented, the board found Mr. Pugh guilty of violating the rule.

The board sanctioned Mr. Pugh with seven days’ bunk restriction and confiscation of the




                                             3
contraband items. The warden reviewed the board’s proceedings and disposition and

affirmed its action. Mr. Pugh filed an informal complaint on July 30, 2018, in which he

admitted to possessing pornography.

                                     Mr. Pugh’s Pleadings

       {¶12} In September 2018, Mr. Pugh, pro se, filed a document entitled “Motion for

Waiver of Deposit, Filing Fee of Said Civil Complaint Pursuant to Local Rule 2(C)(2)” in

the Ashtabula County Court of Common Pleas. In the case caption, Mr. Pugh listed the

names of the defendants and some of their titles, including the warden, a unit manager,

an assistant unit manager, and two sergeants.2 In the body, Mr. Pugh stated that he was

currently incarcerated and had been for over 20 years. He requested that the trial court

find him indigent and that all parties be notified of the complaint for “possible negotiations.”

He also referred to a jury demand.

       {¶13} Two days later, Mr. Pugh filed a second document entitled “Motion to

Ammend [sic] Original Complaint.”

       {¶14} In the first paragraph, Mr. Pugh sought to add another individual as an

additional defendant, whom he identified as “Unit Manager Harsin.” He also alleged

“reckless unprofessional misconduct,” “intent for theft with blaintant [sic] deception,” and

“disregard of laws,” and listed a prayer amount of $250,000 per defendant, for a total of

$1,250,000.

       {¶15} In a portion entitled “Memorandum of [sic] Support,” Mr. Pugh alleged, in

pertinent part, that the “defendants neglected, to this current time, to come forth with

plaintiff’s property, and slandered, and furthermore, stole his personnal [sic] property, and


2. Pugh identified the assistant unit manager’s surname as “Noholtz.” The defendants assert that the
correct surname is “Hinojos.”


                                                 4
placed his own person in isolation, and the failure to give back his private documents)

[sic] and property of vital value, that places his extreme hard work for a minimal time-

frame of 20+ years at risk of destruction, and possible exploitation, places his work he’s

put forth to an amount that’s unspeakable.”

       {¶16} In a portion entitled “Relief Sought,” Mr. Pugh listed “punitive damages” of

$1,250,000 and “monitary [sic] damages” of $1,250,000.

       {¶17} The clerk of courts issued service of the summons on the next day. It does

not appear that the clerk issued service on Mr. Harsin.

       {¶18} In October 2018, Mr. Pugh filed a third document, although the certificate of

service indicates that he served it on the clerk of courts rather than the defendants. In

this document, Mr. Pugh requested the return of “deprived property” and “private

documents” consisting of a 461-page book and its related research material, 76 articles

for publication, a J-5 player, and legal filings and correspondence.

                          The Defendants’ Motion to Dismiss

       {¶19} The defendants jointly appeared through counsel and filed a motion to

dismiss Mr. Pugh’s complaint for failure to state a claim pursuant to Civ.R. 8 and 12,

arguing that Mr. Pugh’s first and second documents contained insufficient facts to allow

them to formulate an answer.

       {¶20} Mr. Pugh filed a response to the defendants’ motion to dismiss setting forth

more specific factual allegations.

       {¶21} The trial court issued a judgment entry granting the defendants’ motion and

dismissing Mr. Pugh’s complaint. In its judgment entry, the court determined as follows:




                                              5
       {¶22} “When reviewing [Mr. Pugh’s] complaint, along with Defendants’ Motion to

Dismiss pursuant to Ohio Civ.R. 8 and Ohio Civ.R. 12, it is apparent that [Mr. Pugh] has

not followed proper pleading requirements. After review, [Mr. Pugh’s] original complaint

and amended complaint, are both deficient in that both fail to set forth a short plain

statement of the claim showing that the party is entitled to relief, and a demand for

judgment for the relief to which the party claims to be entitled. Neither complaint is in

compliance with the requirements of Ohio Civ.R. 8. [Mr. Pugh’s] complaint and amended

complaint have insufficient facts to allow Defendants a basis to formulate an answer.

       {¶23} “[Mr. Pugh’s] Complaint cannot survive an Ohio Civ.R. 12(B)(6) challenge.

[Mr. Pugh] has failed to state a claim upon which relief may be granted and can prove no

set of facts entitling him to the relief sought.”

       {¶24} Mr. Pugh appealed to this court, where we reversed the trial court’s

judgment and remanded for further proceedings. See Pugh v. Sloan, 11th Dist. Ashtabula

No. 2019-A-0031, 2019-Ohio-3615, ¶ 2 (hereinafter, “Pugh I”). We determined that while

Mr. Pugh’s amended complaint may have been “inartfully drafted,” it complied with the

liberal pleading requirements of Civ.R. 8(A). Id. at ¶ 50. In addition, it was not clear that

Mr. Pugh could prove no set of facts entitling him to relief pursuant to Civ.R. 12(B)(6). Id.

at ¶ 31, ¶ 52. A liberal construction of Mr. Pugh’s amended complaint indicated that he

sought monetary damages against prison officials for allegedly taking his personal

property without legal justification. Id. at ¶ 30, ¶ 51. The case law indicates that prison

inmates regularly file such claims. Id. at ¶ 52.




                                                6
                              Post-Remand Proceedings

       {¶25} Upon remand, the trial court filed a judgment entry ordering the defendants

to file a formal answer to Mr. Pugh’s complaint.

       {¶26} The defendants, through counsel, filed a joint answer denying Mr. Pugh’s

allegations and asserting several affirmative defenses.

       {¶27} The trial court also filed a judgment entry referring the matter to mediation.

       {¶28} On January 6, 2020, the trial court filed a scheduling order, which included

discovery and dispositive motion deadlines of February 20.

       {¶29} Mr. Pugh issued discovery requests to the defendants, consisting of 14

interrogatories, five requests for admission, and 13 requests for production of documents.

Mr. Pugh’s certificate of service indicates that he sent the discovery requests to the

defendants’ counsel on January 30. The defendants’ counsel, whose office is located in

Arizona, apparently did not receive Mr. Pugh’s discovery requests until February 13.

       {¶30} On February 21, the defendants filed a motion for summary judgment. In

support of their motion, the defendants referenced Mr. Pugh’s original and amended

complaints and no other evidentiary materials.

       {¶31} The defendants argued that Mr. Pugh’s amended complaint was “devoid of

detail as to time, date, place, action/inaction or descriptions of the alleged property loss

at issue.” As such, the defendants and the trial court were “left to guess as to what

property was taken; when or where the alleged property loss occurred; whether the loss

occurred before after [Mr. Pugh] was placed in ‘isolation,’ and what each individual

Defendant did or did not do that caused or contributed to the unidentified property loss.”




                                             7
(Emphasis sic.)    According to the defendants, “[n]either the original [n]or Amended

Complaint specify a cause of action or theory of liability.”

       {¶32} The defendants also set forth the required elements for claims of

negligence, conversion, bailment, and punitive damages and argued that they were

entitled to summary judgment on each of these claims because Mr. Pugh’s pleadings

were insufficient to establish several of the required elements.

       {¶33} The scheduled mediation was held before a mediator. Mr. Pugh appeared

by telephone, and defendants’ counsel and Warden Douglas Fender (in place of Warden

Sloan) appeared. The mediator’s report states, “Mediation suspended and may be

rescheduled after ruling on Motion for Summary Judgment at the direction of the Court.”

       {¶34} The trial court filed a notice scheduling a nonoral summary judgment

hearing for March 26.

       {¶35} On March 16, the defendants served their purported responses to Mr.

Pugh’s discovery requests. The defendants did not provide substantive responses or

produce responsive documents but instead asserted the following objection to each of

Mr. Pugh’s requests: “Objection, Plaintiff’s discovery request violates Ashtabula Co. L.R.

6(B)(2)(d) and the Court’s Scheduling Order dated January 6, 2020; Case No. 2018 CV

00595.” The next day, the defendants filed a notice of service indicating that they had

served Mr. Pugh with their discovery responses.

       {¶36} Mr. Pugh filed a motion to continue the nonoral hearing date, contending

that he was not served with a copy of the defendants’ motion for summary judgment. The

magistrate filed an order noting that the defendants’ motion contained a proper certificate




                                              8
of service but granted Mr. Pugh leave until April 21 to file a response and reset the nonoral

hearing date for May 4.

        {¶37} Mr. Pugh subsequently filed an additional motion to continue the nonoral

hearing date, stating that he had recently received the defendants’ motion for summary

judgment and would like to respond; the defendants had failed to properly respond to his

discovery requests and that he needed the assistance of the court to obtain proper

answers; and he needed time to submit his pretrial statement. Mr. Pugh further noted

that the prison had closed the law library due to COVID-19, which restricted his access

to legal materials and assistance.

        {¶38} The magistrate filed an order granting Mr. Pugh’s motion “[d]ue to the

Corona-virus global health pandemic emergency, and for good cause shown.” The

magistrate granted Mr. Pugh leave until August 14 to file a response and reset the nonoral

hearing date for August 28.3

        {¶39} The magistrate filed an order memorializing a June status conference. Mr.

Pugh did not appear by telephone or otherwise. Defendant’s counsel appeared by

telephone and indicated that the status of the case remained the same.

        {¶40} Mr. Pugh filed a response to the defendants’ motion for summary judgment.

Mr. Pugh argued that he set forth sufficient operative facts to establish substantive

grounds for relief. In support, Mr. Pugh attached an affidavit from himself containing the

allegations set forth above, as well as copies of an “inmate property theft/loss report”



3. Mr. Pugh’s motion may have implicated Civ.R. 56(F), which states that “[s]hould it appear from the
affidavits of a party opposing the motion for summary judgment that the party cannot for sufficient reasons
stated present by affidavit facts essential to justify the party’s opposition, the court may refuse the
application for judgment or may order a continuance to permit affidavits to be obtained or discovery to be
had or may make such other order as is just.” Since Mr. Pugh has not raised any issues on appeal relating
to this motion, we do not address it.


                                                    9
dated July 29, 2018, and a letter from Ohio Attorney General’s Office dated August 31,

2018, recommending that he contact ODRC regarding his “concerns regarding theft at an

institution.”

         {¶41} Mr. Pugh also filed a motion to compel the defendants to answer his

discovery requests. The defendants opposed Mr. Pugh’s motion, and Mr. Pugh filed a

reply.

         {¶42} Mr. Pugh subsequently filed a motion requesting that the trial court deem

his requests for admission as admitted by the defendants based on their failure to

respond.

         {¶43} The trial court did not address Mr. Pugh’s discovery motions.

         {¶44} The defendants filed a reply in support of their motion for summary

judgment. The defendants attached an affidavit from Mr. Fisher containing the factual

allegations set forth above. Mr. Fisher’s affidavit also incorporated and attached copies

of a conduct report from Sgt. Barker dated July 23, 2018; documentation from the Rules

Infraction Board; and portions of an informal complaint filed by Mr. Pugh. The defendants

argued that based on the evidence, Mr. Pugh cannot establish the required elements for

claims of bailment, negligence, or conversion.

                                The Trial Court’s Judgment

         {¶45} The trial court subsequently filed a judgment entry granting the defendants’

motion for summary judgment and dismissing Mr. Pugh’s claims with prejudice.

         {¶46} In its judgment entry, the trial court stated that it “reviewed and considered”

the parties’ briefs with affidavits; the documents it previously construed as Mr. Pugh’s




                                              10
original complaint and amended complaint; and the third document Mr. Pugh filed on

October 5, 2018.

        {¶47} The trial court construed Mr. Pugh’s amended complaint as follows:

        {¶48} “[Mr. Pugh]’s amended complaint states that when he was released from

segregation, his box of possessions had been illegally filled with state property. It is

unclear if [Mr. Pugh]’s property in question was in the box, who had put any property in

the box, who was responsible for the property, and whether it was a bailment. Looking

at the pleading in a light most favorable to [Mr. Pugh], the Court concludes some of [his]

personal property, including personal documents came up missing after he was released

from segregation or isolation as termed by [Mr. Pugh].”4

        {¶49} According to the trial court, Mr. Pugh’s amended complaint is premised

upon a claim of negligence. After setting forth the required elements, the trial court

determined that Mr. Pugh “cannot prove facts sufficient to establish that any of the

Defendants wrongfully took possession of some specified property” or that they “had a

duty to return property to [him].”          In addition, Mr. Pugh “cannot establish” that the

defendants “possessed his personal property in the form of a either a bailment for which

Defendants did not return the property” or “with an intention to convert the property or

steal the property.” Further, Mr. Pugh did not “state or allege that he had the right to

possess the property” or “that the property was not contraband,” and he did not make

any “factual allegations” that the defendants “breached a duty owed to [him] or that such

breach proximately caused any loss to [him].” (Emphasis sic.)




4. It appears that the trial court may have been referencing Mr. Pugh’s response to the defendants’ motion
to dismiss filed on October 29, 2018, as Mr. Pugh’s amended complaint does contain these allegations.


                                                   11
       {¶50} The trial court stated that, alternatively, Mr. Pugh’s amended complaint

asserts a theory of conversion. After setting forth the required elements, the trial court

determined that Mr. Pugh “cannot prove facts sufficient to establish that any of the

individual defendants took possession or disposed of property that [Mr. Pugh] possessed

in the prison.”

       {¶51} The trial court further determined that although Mr. Pugh stated as part of

his claims that he was placed in “isolation,” there was “nothing more” provided to the

Court “in the pleadings and filings” as to “how this was somehow illegal or even a violation

of his rights.” Mr. Pugh “has not presented any facts as to how he was injured by being

placed in ‘isolation.’”

       {¶52} Finally, the trial court stated that Mr. Pugh’s amended complaint alleges that

he was slandered, based on his reference to “slanderous remarks” in his October 5, 2018

filing. The trial court determined that Mr. Pugh did not “specify” in this filing “which of the

defendants made slanderous remarks, what was said that constituted slanderous

remarks, when and by whom, or how he was harmed.” Thus, the trial court determined

that Mr. Pugh “has not established or alleged any evidence that the Defendants made

slanderous remarks, and how he was harmed by the slanderous remark.”

       {¶53} The trial court concluded as follows:

       {¶54} “Accordingly, after presuming all factual allegations to be true, and all

reasonable inferences made in favor of the nonmoving parties, the Court concludes that

[Mr. Pugh] can prove no set of facts in support of his claims which would entitle him to the

relief sought. Therefore, the Court concludes there are no issues of material fact in this

case and that the Defendants are entitled to summary judgment.”




                                              12
       {¶55} Mr. Pugh appealed and presents the following assignment of error:

       {¶56} “The trial court abused its discretion when it granted defendants motion for

summary judgment and dismissed Pugh’s complaint herein.”

                                   Standard of Review

       {¶57} We review de novo a trial court’s order granting summary judgment. Sabo

v. Zimmerman, 11th Dist. Ashtabula No. 2012-A-0005, 2012-Ohio-4763, ¶ 9. “A de novo

review requires the appellate court to conduct an independent review of the evidence

before the trial court without deference to the trial court’s decision.” Peer v. Sayers, 11th

Dist. Trumbull No. 2011-T-0014, 2011-Ohio-5439, ¶ 27. A reviewing court will apply the

same standard a trial court is required to apply, which is to determine whether any

genuine issues of material fact exist and whether the moving party is entitled to judgment

as a matter of law. Sabo at ¶ 9.

                            Summary Judgment Standards

       {¶58} We begin by setting forth the legal standards governing summary judgment

proceedings.

       {¶59} Civ.R. 56 states, in pertinent part, as follows:

       {¶60} “(B) For Defending Party. A party against whom a claim, counterclaim, or

cross-claim is asserted or a declaratory judgment is sought may, at any time, move with

or without supporting affidavits for a summary judgment in the party’s favor as to all or

any part of the claim, counterclaim, cross-claim, or declaratory judgment action. If the

action has been set for pretrial or trial, a motion for summary judgment may be made only

with leave of court.




                                             13
       {¶61} “(C) Motion and Proceedings. * * * Summary judgment shall be rendered

forthwith if the pleadings, depositions, answers to interrogatories, written admissions,

affidavits, transcripts of evidence, and written stipulations of fact, if any, timely filed in the

action, show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law. * * * A summary judgment shall not be

rendered unless it appears from the evidence or stipulation, and only from the evidence

or stipulation, that reasonable minds can come to but one conclusion and that conclusion

is adverse to the party against whom the motion for summary judgment is made, that

party being entitled to have the evidence or stipulation construed most strongly in the

party’s favor. * * *

       {¶62} “* * *

       {¶63} “(E) Form of Affidavits; Further Testimony; Defense Required. * * * When a

motion for summary judgment is made and supported as provided in this rule, an adverse

party may not rest upon the mere allegations or denials of the party’s pleadings, but the

party’s response, by affidavit or as otherwise provided in this rule, must set forth specific

facts showing that there is a genuine issue for trial. If the party does not so respond,

summary judgment, if appropriate, shall be entered against the party.”

       {¶64} As this court has explained, “[s]ince summary judgment denies the party his

or her ‘day in court’ it is not to be viewed lightly as docket control or as a ‘little trial.’ The

jurisprudence of summary judgment standards has placed burdens on both the moving

and the nonmoving party.” Welch v. Ziccarelli, 11th Dist. Lake No. 2006-L-229, 2007-

Ohio-4374, ¶ 40.




                                               14
       {¶65} “In Dresher v. Burt [75 Ohio St.3d 280, 662 N.E.2d 264 (1996)], the

Supreme Court of Ohio held that the moving party seeking summary judgment bears the

initial burden of informing the trial court of the basis for the motion and identifying those

portions of the record before the trial court that demonstrate the absence of a genuine

issue of fact on a material element of the nonmoving party’s claim. The evidence must

be in the record or the motion cannot succeed. The moving party cannot discharge its

initial burden under Civ.R. 56 simply by making a conclusory assertion that the nonmoving

party has no evidence to prove its case but must be able to specifically point to some

evidence of the type listed in Civ.R. 56(C) that affirmatively demonstrates that the

nonmoving party has no evidence to support the nonmoving party’s claims.” Id.

       {¶66} “If the moving party fails to satisfy its initial burden, the motion for summary

judgment must be denied.       If the moving party has satisfied its initial burden, the

nonmoving party has a reciprocal burden outlined in the last sentence of Civ.R. 56(E) to

set forth specific facts showing there is a genuine issue for trial. If the nonmoving party

fails to do so, summary judgment, if appropriate shall be entered against the nonmoving

party based on the principles that have been firmly established in Ohio for quite some

time in Mitseff v. Wheeler [38 Ohio St.3d 112, 526 N.E.2d 789 (1988)].” Id.

                                         Analysis

       {¶67} Based on our de novo review, we find that the defendants did not meet their

burden on summary judgment to identify those portions of the record which demonstrate

the absence of a genuine issue of material fact regarding Mr. Pugh’s claims.

       {¶68} The defendants referred solely to Mr. Pugh’s pleadings in support of their

motion for summary judgment, which Civ.R. 56(C) permits. The Dresher court explained




                                             15
that “there is no requirement in Civ.R. 56 that the moving party support its motion for

summary judgment with any affirmative evidence, i.e., affidavits or similar materials

produced by the movant.” Dresher at 292. (Emphasis sic.) “[S]ummary judgment may

be rendered where the pleadings and the arguments of the party seeking summary

judgment clearly establish that the nonmoving party has no legally cognizable cause of

action.” (Emphasis sic.) Id. at 297-298.

       {¶69} As an example, the Dresher court cited the Ninth District Court of Appeals’

decision in Miller v. Summit Cty. Bd. of Edn., 9th Dist. Summit No. 16493, 1994 WL

511043 (Sept. 21, 1994). Dresher at 296. The Dresher court explained that “in Miller,

the defendants were entitled to summary judgment merely by pointing out to the trial judge

the applicable provisions of the Ohio Administrative Code which, when read in conjunction

with Miller’s complaint, defeated Miller’s claims. In other words, by pointing out the

requirements of Ohio Adm.Code 3301-83-07, and those portions of the plaintiff’s

pleadings that showed plaintiff was entitled to no relief, the defendants succeeded in

demonstrating, by evidence permitted under Civ.R. 56(C) (the pleadings), that defendants

were entitled to judgment as a matter of law.” Id. at 298.

       {¶70} In this case, unlike in Miller, Mr. Pugh’s pleadings did not “clearly establish”

that he “has no legally cognizable cause of action.” Dresher at 297-298. In Miller, the

defendants were entitled to summary judgment because the specific allegations in the

plaintiff’s complaint, in light of applicable provisions of the Ohio Administrative Code,

precluded the plaintiff’s claim. See Dresher at 298. Here, the defendants argued that Mr.

Pugh’s pleadings did not contain sufficient detail to prove the required elements for claims




                                             16
of negligence, conversion, and bailment, and punitive damages.           In essence, the

defendants challenged the sufficiency of Mr. Pugh’s pleadings to state a claim for relief.

      {¶71} As the Dresher court recognized, “[w]here there are no evidentiary materials

other than the pleadings, and the pleadings themselves demonstrate that the claimant

has no cause of action, a motion may be made for judgment on the pleadings” pursuant

to Civ.R. 12(C). Id. at 298, fn. 9. The court has referred to a Civ.R. 12(C) motion for

judgment on the pleadings as a “belated” Civ.R. 12(B)(6) motion to dismiss for failure to

state a claim upon which relief can be granted. State ex rel. Holloman v. Phillips, 100

Ohio St.3d 70, 2003-Ohio-5063, 796 N.E.2d 524, ¶ 8, fn. 3.

      {¶72} However, a motion to dismiss and a motion for summary judgment involve

different legal issues. Creaturo v. Duko, 7th Dist. Columbiana No. 04 CO 1, 2005-Ohio-

1342, ¶ 26. “A motion to dismiss for failure to state a claim upon which relief can be

granted is procedural and tests the sufficiency of the complaint.” State ex rel. Hanson v.

Guernsey Cty. Bd. of Commrs., 65 Ohio St.3d 545, 548, 605 N.E.2d 378 (1992). A trial

court may only dismiss for failure to state a claim upon which relief can be granted if it

appears “beyond doubt from the complaint that the plaintiff can prove no set of facts

entitling him to recovery.” O’Brien v. Univ. Community Tenants Union, 42 Ohio St.2d 242,

327 N.E.2d 753 (1975), syllabus. Further, “a plaintiff is not required to prove his or her

case at the pleading stage.” York v. Ohio State Hwy. Patrol, 60 Ohio St.3d 143, 144-145,

573 N.E.2d 1063 (1991).

      {¶73} As indicated, the defendants previously filed a motion to dismiss pursuant

to Civ.R. 8 and Civ.R. 12, which the trial court granted. In Pugh I, we reversed the trial




                                            17
court’s judgment and expressly determined that “Mr. Pugh’s claim was sufficiently pled

under Civ.R. 8(A) to survive a Civ.R. 12(B)(6) motion to dismiss.” Id. at ¶ 2.

       {¶74} By contrast, a motion for summary judgment under Civ.R. 56 does not test

the legal sufficiency of the pleadings but instead tests the sufficiency of the evidence

supporting those pleadings. Pond v. Carey Corp., 34 Ohio App.3d 109, 111, 517 N.E.2d

928 (10th Dist.1986); Creaturo at ¶ 27; see 2 Klein & Darling, Baldwin’s Ohio Practice

Civil Practice, Section 56:1 (“[A] distinguishing feature of the summary judgment motion

is that it does not test the sufficiency of the pleadings, but instead is a factual inquiry * * *

on the claims asserted in the complaint”). Further, the purpose of summary judgment is

not to try issues of fact but to determine whether triable issues of fact exist. McCruter v.

Travelers Home & Marine Ins. Co., 2021-Ohio-472, --- N.E.3d ---, ¶ 46 (11th Dist.); McGee

v. Goodyear Atomic Corp., 103 Ohio App.3d 236, 242-243, 659 N.E.2d 317 (4th

Dist.1995). Thus, deficiencies in a plaintiff’s complaint do not entitle a moving party to

summary judgment. Transcontinental Ins. Co. v. Exxcel Project Mgt., Inc., 10th Dist.

Franklin No. 04AP-1243, 2005-Ohio-5081, ¶ 10.

       {¶75} By challenging the sufficiency of Mr. Pugh’s pleadings in their motion for

summary judgment, the defendants applied the incorrect legal standard. Thus, they

necessarily did not meet their burden under Civ.R. 56 to demonstrate the absence of a

genuine issue of material fact.

       {¶76} We note that the defendants subsequently filed a reply brief, where, for the

first time, they addressed the substantive merits of Mr. Pugh’s claims and attached

evidentiary material.




                                               18
       {¶77} Courts have held that “the moving party must meet its initial Dresher burden

in the initial motion, and not the reply brief.” Palmer v. Bowers, 9th Dist. Lorain No.

17CA011137, 2019-Ohio-1274, ¶ 27.            “To allow otherwise would circumvent the

substance of Civ.R. 56 and the Dresher burden shifting.” Id.; Ramsey v. Dash Tree

Servs., Inc., 11th Dist. Lake No. 2019-L-081, 2020-Ohio-2668, ¶ 24 (applying Palmer).

       {¶78} As this court has stated, “‘[i]t is well-established that a party moving for

summary judgment must expressly delineate each basis on which it seeks summary

judgment in its motion so as to provide the opposing party a meaningful opportunity to

respond.   The danger in allowing a new argument to be asserted in a reply or a

supplemental motion is that the opposing party does not have an opportunity to respond

and may be subjected to summary judgment by ambush.’” Hicks v. Cadle Co., 2016-

Ohio-4728, 66 N.E.3d 1255, ¶ 18 (11th Dist.), quoting Baker v. Coast to Coast Manpower,

LLC, 3d Dist. Hancock No. 5-11-36, 2012-Ohio-2840, ¶ 35.

       {¶79} Accordingly, the defendants’ arguments and evidence in their reply brief did

not satisfy their initial burden under Dresher.

       {¶80} Our review of the trial court’s judgment entry indicates that it also applied

the incorrect legal standard. Although the trial court stated that it had reviewed and

considered the parties’ summary judgment materials, its analysis focused on the

sufficiency of the allegations in Mr. Pugh’s pleadings in relation to the required elements

for negligence, conversion, and slander claims. Our conclusion is confirmed by the trial

court’s express statement that Mr. Pugh “can prove no set of facts in support of his claims

which would entitle him to the relief sought.” As indicated, this is the applicable legal

standard for a motion filed under Civ.R. 12(B)(6) or Civ.R. 12(C), not a motion for




                                             19
summary judgment filed under Civ.R. 56. Therefore, the trial court necessarily failed to

recognize that the defendants did not meet their burden under Civ.R. 56 to demonstrate

the absence of a genuine issue of material fact.

       {¶81} When, as here, the moving party fails to discharge its initial burden, the

burden does not shift to the nonmoving party under Civ.R. 56(E), and summary judgment

must be denied. Ramsey at ¶ 24; Dresher at 293. Accordingly, the trial court’s judgment

is reversed, and this matter is remanded for further proceedings.

       {¶82} “‘Upon remand from an appellate court, the lower court is required to

proceed from the point at which the error occurred.’” State ex rel. Douglas v. Burlew, 106

Ohio St.3d 180, 2005-Ohio-4382, 833 N.E.2d 293, ¶ 11, quoting State ex rel. Stevenson

v. Murray, 69 Ohio St.2d 112, 113, 431 N.E.2d 324 (1982).

       {¶83} The error in this case occurred when the trial court granted summary

judgment to the defendants. That judgment has been reversed; thus, on remand, the trial

court shall proceed to consideration of Mr. Pugh’s previously filed motion to compel and

motion to deem matters admitted.

       {¶84} Mr. Pugh’s sole assignment of error has merit.

       {¶85} For the foregoing reasons, the judgment of the Ashtabula County Court of

Common Pleas is reversed, and this matter is remanded for further proceedings

consistent with this opinion.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                           20